Dismissed and Memorandum Opinion filed February 12, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-01160-CR

                  HARRY ANTHONY MICKLES, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1353291

                 MEMORANDUM                      OPINION


      Appellant entered a guilty plea to aggravated assault with a deadly weapon.
In accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on December 5, 2012, to confinement for two years in
the Institutional Division of the Texas Department of Criminal Justice. Appellant
filed a pro se notice of appeal. We dismiss the appeal.
      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2